UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-1299



KARL DAVID; JOHN DAVID,

                                           Plaintiffs - Appellants,

          versus


KENNETH G. MOSLEY, in his personal capacity;
TAYLOR V. BLANTON, in his personal capacity,

                                            Defendants - Appellees,

          and

JOHN DOES, I-III, unknown special agents of
the Bureau of Alcohol, Tobacco and Firearms,
in their personal capacities; SCOT MOSER, in
his personal capacity; B. J. CROPPER, in his
personal capacity; CAROLINE COUNTY; SHERIFF OF
CAROLINE COUNTY,
                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-95-346-3)


Argued:   October 31, 1996             Decided:     November 26, 1996


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Richard E. Gardiner, Fairfax, Virginia, for Appellants.
Robert William Jaspen, Assistant United States Attorney, Richmond,
Virginia; Francis Walter Pedrotty, III, Assistant Attorney General,
Richmond, Virginia, for Appellees.      ON BRIEF: Helen F. Fahey,
United States Attorney, Richmond, Virginia; James S. Gilmore, III,
Attorney General, Grace DiLiberto, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Karl David and John David appeal from the district court's

entry of summary judgment against them on their Bivens* claim
against Kenneth G. Mosley, a Special Agent with the Bureau of Al-

cohol, Tobacco and Firearms (BATF), and their § 1983 claim against

Taylor V. Blanton, a Virginia State Police Officer on assignment to

BATF. Karl David was a federally licensed firearms dealer who ran

his business out of the home he occupied with his son, John David.
Based on information that Karl David (who was under indictment in
Virginia for embezzlement) was receiving firearms shipments in

violation of 18 U.S.C. § 922(n) and that Karl David had falsely

denied on a BATF license renewal form, in violation of 18 U.S.C.

§ 924(a)(1)(A), that he was under indictment for a crime punishable

by a prison term exceeding one year, Agent Mosley obtained, and

executed with the assistance of Officer Blanton, a search warrant

for the home of Karl and John David. In their complaint the Davids
claimed that the warrant was obtained and executed without probable
cause and that the search exceeded the scope of the warrant.   The

district court rejected their claims, granting summary judgment to

the officers.   The Davids' appeal is now before us for decision.

     After considering the joint appendix, the briefs and the

arguments of counsel, we affirm for the reasons stated in the



     *
       Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388
(1971).

                                3
district court's thorough opinion.   See David v. Mosley, 915
F. Supp. 776 (E.D. Va. 1996).




                                                     AFFIRMED




                                4